                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


John R. Griffin, Jr.

      v.                                      Case No. 18-cv-440-JL

United States of America




                                  ORDER


      After due consideration of the objection and response

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated November 27, 2018.



                                  ____________________________
                                  Joseph N. Laplante
                                  United States District Judge

Date: December 19, 2018

cc:   John R. Griffin, Jr.
      Robert J. Rabuck, AUSA
